El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*463El presente es un recurso de apelación interpuesto contra sentencia de la Corte de Distrito de San Juan, Sección Ia., por virtud de la cual se aprobó cierto deslinde practicado y se ordenó al demandado y apelante que entregara al deman-dante y apelado la mitad de cierta finca rustica de acuerdo con el indicado deslinde, y que otorgara la correspondiente escritura.
En la demanda se alega, en resumen:
1. Que en 6 de agosto de 1912 el demandado José Pagán vendió privadamente al demandante José -Calzada, la mitad de una finca de noventa cuerdas, que se describe.
2. Que dicha venta se hizo por $1,500 recibidos, compro-metiéndose el vendedor a otorgar escritura tan pronto se hi-ciera la mensura y deslinde, siendo convenido que el terreno del demandante debía entregarse en la colindancia sur de la finca, y.debiendo descontarse al demandante un pedazo de terreno ocupado por Alejo Matos en la parte de la finca que ha de reservarse al demandado.
3. Que la mensura y deslinde se obligó a verificarlos el demandado y que el demandante ha estado y está dispuesto a reintegrarle la mitad de los gastos que originen. Y que no obstante los requerimientos que el demandante ha hecho al demandado, éste se ha negado a cumplir lo convenido.
La demanda termina suplicando a la corte que condene al demandado a cumplir lo pactado verificando el deslinde y mensura de la finca, otorgando la correspondiente escri-tura y rindiendo cuenta de los productos del predio, impo-niéndole además las costas y honorarios de abogado.
En su contestación el demandado reconoció la existencia del contrato alegado en la demanda y consignó que si el des-linde no se había llevado a efecto, era porque el demandante se negaba a la mensura y deslinde de toda la finca, queriendo que se le mensurara y deslindara solamente la mitad que había comprado.
El demandado formuló además reconvención y pidió a la corte que ordenara el deslinde de la totalidad de la finca etc.
*464Señalado día para la vista, ambas partes comparecieron y leyeron sus respectivas alegaciones “y cuando iba el deman-dante a presentar su prueba, una y otra parte convinieron en qué un perito que lo sería el Ingeniero Don Antolín Nin, men-surara y deslindara la finca de noventa cuerdas más o menos, según aparece descrita en el becbo primero de la demanda enmendada, que acepta el demandado, y que se divida para entregar la mitad al demandante, bacia la parte sud o sea colindando con Francisco Calzada antes Ramón Rola, y des-contando el pedazo de terreno que en la parte norte ocupa Alejo Matos, el cual quedará como propiedad de éste; y que una vez liecba la mensura y deslinde y aclaradas las cues-tiones debatidas en este pleito, ordene la corte la entrega a Calzada del terreno que le corresponde y Pagán le otorgue la oportuna escritura.” Transcripción, pág. 12.
Por virtud de tal convenio, la corte de distrito, con feclia 2 de mayo de 1913, dictó la siguiente resolución: “Que se proceda a la mensura y deslinde de la finca de noventa cuer-das más o menos tal como aparece descrita en el beelio pri-mero de la demanda, aceptado por el demandado. Que la cabida que resulte se divida, deslindando la mitad al deman-dante en la parte sur o sea colindando con Francisco Calzada, antes Ramón Rola y descontando a Calzada la porción que en la parte norte ocupa Alejo Matos, que quedará como pro-piedad de éste; y una vez practicada la mensura y deslinde y aclaradas las cuestiones debatidas en este caso,, la corte ordenará que se entregue al demandante la cantidad de te-rreno correspondiente y el otorgamiento de escritura. ’f Transcripción, pág. 13.
En vista de lo convenido y resuelto, se suspendió el jui-cio y las partes quedaron encargadas de comunicar su comi-sión al Ingeniero Sr. Nin. Así lo hicieron en efecto y, según aparece de la exposición del caso, a fines de julio de 1913,' entregó el expresado ingeniero en la secretaría de la corte un plano de la finca propiedad de Don José Pagán, Don José Calzada y Don Alejo Matos, en el barrio Hato Puerco, de *465Loíza, acompañado de una certificación en la cual dice el Señor Nin, qne la finca linda al norte con terrenos de la Sucesión Calzada, al este con Don Juan López de Victoria, y el río, al sur con Ramón Rola, hoy Francisco Calzada, y al oeste con la Sucesión Febres-, que se constituyó en ella acompañado de los Señores Calzada y Pagán, y tomó como base la descrip-ción de la finca, el plano de la finca de Francisco Calzada, antes Rola, levantado por el Agrimensor Abino Pérez, en 28 febrero 1898, y el testimonio de Calzada, Pagán y Albendoz, colindantes; que al reconocer los linderos quiso Pagán que se extendiera el trabajo de mensura a otros terrenos fuera de'los límites indicados, y habiéndole manifestado el inge-niero que debía ceñirse a la orden de la corte, se' ausentó Pa-gán del campo, y que dentro de la colindancias del plano que ha levantado hay una superficie de 26 hectares y 60 áreas, que son 67 cnerdas con 56 céntimos, de las cuales correspon-den a Calzada 23 con 78 al sur de la finca o sea la mitad del total menos las 10 cuerdas que ocupa Alejo Matos al norte; y a Pagán, 33 con 78 al norte de la finca.
Presentada la certificación del Ingeniero y el plano levan-tado por el mismo, la corte, con la conformidad del deman-dante, y sin oir al demandado, aprobó el deslinde y dictó la sentencia a que nos hemos referido anteriormente y contra la cual se interpuso la presente apelación. Y el apelante sos-tiene que al proceder así, la corte se separó de la regla fijada por ella misma, con la conformidad de ambas partes, en la orden de 2 de mayo de 1913.
En la transcripción se incluye la certificación del Inge-niero y el plano. En la certificación se hacen constar los he-chos que expusimos anteriormente tomándolos de la exposi-ción del caso. No se acompañaron a ella los antecedentes que tuvo en cuenta el ingeniero, ni los informes que recibió de los colindantes. De la certificación y del plano resulta que la finca en vez de 90 cnerdas sólo tiene 67.56, y que colinda en la actualidad por el norte con una Sucesión Calzada, y por el sur, qne es precisamente el lado' de donde debía tomarse *466el terreno para el demandante José Calzada, eon nn Francisco Calzada.
Habiendo en consideración todas estas circunstancias y teniendo en cuenta los términos en que está redactada la orden de mayo 2, 1913, opinamos que el pleito, después de presen-tado el informe del ingeniero, no quedó en verdad enteramente concluso para sentencia. Antes de dictarla, el juez de distrito debió haber oído a ambas partes con respecto al informe pre-sentado, y si alguna lo impugnaba, haberle dado oportunidad para defender sus derechos de acuerdo con la ley.
La sentencia debe revocarse y el caso devolverse a la corte de distrito para ulteriores procedimientos no incon-sistentes con esta opinión.

Revocada la sentencia con devolución del caso a la corte inferior para ulteriores procedi-mientos de acuerdo con la opinión.

Jueces concurrentes: Sres. Presidente Hernández y 'Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en lá vista de este caso.